                 Case 20-10343-LSS        Doc 2110
                                              2017     Filed 02/08/21
                                                             02/03/21      Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11
 BOY SCOUTS OF AMERICA, ET AL.                                   Case No. 20-10343 (LSS)
                            Debtors.                             Jointly Administered



                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule of Bankruptcy Procedure 9010-1 and the attached Certification,
counsel moves the admission pro hac vice of Matthew G. Bouslog, Esquire to represent National
Union Fire Insurance Company of Pittsburgh, PA; Lexington Insurance Company; Landmark
Insurance Company; The Insurance Company of the State of Pennsylvania; and their affiliated
entities in the above bankruptcy cases.
Dated: February 3, 2021                         /s/ Deirdre M. Richards
                                                Deirdre M. Richards (No.4191)
                                                Fineman Krekstein & Harris, PC
                                                1300 N. King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 558-8331; Fax: (302) 394-9228
                                                drichards@finemanlawfirm.com


             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the State of California, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or the course of this action. I also certify that I am generally familiar with this Court’s
local rules and with the revised Standing Order for the District Court Fund effective September 1,
2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the
District Court.
                                                /s/ Mattthew G. Bouslog
                                                Matthew G. Bouslog, Esquire
                                                Gibson, Dunn & Crutcher LLP
                                                3161 Michelson Drive, Irvine, CA 92612-4412
                                                Telephone (949) 451-4030; Fax (949) 475-4640
                                                MBouslog@gibsondunn.com


                                       ORDER GRANTING MOTION
           IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is GRANTED.




                                                      LAURIE SELBER SILVERSTEIN
          Dated: February 8th, 2021                   UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware
{01739112;v1}
